Order denying motion to direct assignee to redeliver premises and stock to the marshal and to declare that attaching creditors have a prior lien upon the assets reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. In our opinion the appellant, as a marshal of the city of New York, made a valid levy under a proper warrant of attachment, upon the personal property of Siegel prior to the making of the general assignment for the benefit of creditors, and that the appellant did not relinquish his levy or surrender the said property to the assignee. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.